Case: 11-10201     Document: 00511655670         Page: 1     Date Filed: 11/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 4, 2011
                                     No. 11-10201
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JEREMY RYAN HADDIX,

                                                  Plaintiff-Appellant

v.

STATE OF TEXAS; JUSTIN SMITH; KENNETH MOSER; MICHAEL
GUADET; STEPHANIE MILLER; BILL MOORE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-2352


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Jeremy Ryan Haddix filed the instant civil rights suit to seek redress for
the alleged wrongful actions of several police officers and state prosecutors
following a traffic stop that resulted in his arrest and conviction for possession
of a prohibited weapon. He also raised claims against appointed counsel and the
judge who oversaw his criminal proceedings. The district court dismissed
Haddix’s suit under 28 U.S.C. § 1915(e)(2) for failure to state a claim upon which


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10201    Document: 00511655670       Page: 2   Date Filed: 11/04/2011

                                   No. 11-10201

relief could be granted after concluding that the issues raised in his original and
amended complaints were barred by immunities and Heck v. Humphrey,
512 U.S. 477 (1994). This appeal ensued.
      We conduct a de novo review of a § 1915(e)(2) dismissal for failure to state
a claim upon which relief can be granted. Hale v. King, 642 F.3d 492, 497 (5th
Cir. 2011). Although the facts are viewed in the light most favorable to the
plaintiff, he must nonetheless allege sufficient facts to establish a valid claim to
meet this standard. City of Clinton, Ark. v. Pilgrim’s Pride Corp., 632 F.3d 148,
152-53 (5th Cir. 2010).
      In his brief to this court, Haddix insists that his conviction is invalid due
to the improper actions of the defendants, but he does not assert that his
conviction has been overturned or even dispute the district court’s determination
that this conviction was still outstanding. Haddix has shown no error in
connection with the district court’s Heck determination. See Mireles v. Waco,
502 U.S. 9, 9-10 (1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989);
Heck, 512 U.S. at 487. He likewise has shown no error in connection with the
district court’s determination that certain defendants were entitled to sovereign,
prosecutorial, and judicial immunity, nor has he shown that the district court
erred by considering the immunity issue. See Imbler v. Pachtman, 424 U.S. 409,
423 (1976); Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994). As the district
court concluded, Haddix’s claims against his appointed attorneys fail because
these individuals were not proper parties to this suit. See Mills v. Criminal Dist.
Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988).
      The judgment of the district court is AFFIRMED.




                                         2